[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION OF PLAINTIFFS' MOTION TO DISQUALIFY AND DEFENDANTS' MOTION FOR ATTORNEYS' FEES
Plaintiffs seek to disqualify the law firm of Eisenberg, Anderson, Michalik and Lynch which has entered an appearance for the defendants. They claim that they expect to call Mr. Michael Tracey as a witness, and that Charles W. Bauer (a member of the Eisenberg firm) once represented Mr. Tracey in the formation of a real estate appraisal company. They cite the Rules of Professional Conduct Sections 1.9(b), 1.6, 1.8(b) and 1.7(b).
The plaintiffs have presented no evidence that Bauer's prior association with Tracey was related in any way to the present litigation. Also the plaintiffs have failed to show that they themselves had in the past enjoyed an attorney-client relationship with Attorney Bauer or the Eisenberg firm. Furthermore, there has been no showing that there may be a breach of confidentiality or a conflict of interest which would be detrimental to the plaintiffs. State v. Jones, 180 Conn. 443
(1980).
The plaintiffs also seek to disqualify Attorney Bauer from representing the defendants because he happens to be counsel for the Town of Burlington. They claim that they intend to call certain town employees to testify and that he will want to cross-examine them. The plaintiffs failed to prove any adverse relationship between the Town and defendants.
The motion to disqualify is denied, and the defendants' request for attorneys' fees is denied.
FRANCES ALLEN SENIOR JUDGE CT Page 9608